Case 4:08-cr-00143-SDJ-KPJ Document 144 Filed 12/02/20 Page 1 of 3 PageID #: 1280




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,                         §
                                                    §
                 Plaintiff,                         §
  v.                                                §
                                                    §    CRIMINAL ACTION NO. 4:08-CR-143
  DEVIN KEITH STEPHEN,                              §
                                                    §
                 Defendant.                         §


                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

         Now before the Court is the request for revocation of Defendant’s supervised release. After

  the District Judge referred the matter to this Court for a report and recommendation, the Court

  conducted a hearing on November 16, 2020, to determine whether Defendant violated his

  supervised release. Defendant was represented by Frank Henderson. The Government was

  represented by Glen Jackson.

         Devin Keith Stephen was sentenced on February 17, 2009, before the Honorable Marcia A.

  Crone of the Eastern District of Texas after pleading guilty to the offense of Felon in Possession

  of a Firearm, a Class C felony. This offense carried a statutory maximum imprisonment term of

  10 years. The guideline imprisonment range, based on a total offense level of 25 and a criminal

  history category of IV, was 84 to 105 months. Devin Keith Stephen was subsequently sentenced

  to 105 months imprisonment ordered to run concurrently with any sentence imposed in Case Nos.

  F2008-1961-B and F2008-1960-B in the 158th Judicial District Court of Denton County, Texas.

  Said term of imprisonment was followed by 3 years of supervised release subject to the standard

  conditions of release, plus special conditions to include financial disclosure, substance abuse

  treatment and testing, and a $100 special assessment fee. On March 29, 2012, an Amended


  REPORT AND RECOMMENDATION – Page 1
Case 4:08-cr-00143-SDJ-KPJ Document 144 Filed 12/02/20 Page 2 of 3 PageID #: 1281




  Judgement was entered due to the defendant receiving a reduction in sentence due to substantial

  assistance and the imprisonment term was reduced to 53 months. On December 21, 2012, Devin

  Keith Stephen completed his federal period of imprisonment and continued in the custody of the

  Texas Department of Criminal Justice to finish serving his concurrent state sentence. He was

  released from all terms of imprisonment on November 9, 2017 and began service of his supervision

  term. On October 3, 2019, this case was reassigned to the Honorable Sean D. Jordan, U.S. District

  Judge for the Eastern District of Texas.

         On October 2, 2019, the U.S. Probation Officer executed a Petition for Warrant or

  Summons for Offender Under Supervision [Dkt. 129, Sealed]. The Petition asserts that Defendant

  violated three (3) conditions of supervision, as follows: (1) the defendant shall not commit another

  federal, state, or local crime; (2) the defendant shall not unlawfully possess a controlled substance;

  and (3) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess,

  use, distribute, or administer any controlled substance or any paraphernalia related to any

  controlled substances, except as prescribed by physician.

         The Petition alleges that Defendant committed the following acts: (1) on July 22, 2019, the

  defendant was indicted by the Dallas County Grand Jury for the offense of Indecency with a Child

  Sexual Contact in case number F-1900433. The next court date is scheduled for September 11,

  2019, in the 292nd District Court of Dallas County; (2) on April 11, 2018, the defendant submitted

  a urine specimen at the probation office in Plano, Texas, that tested positive for marijuana and

  benzodiazepines. The specimen was confirmed positive for benzodiazepines by Alere

  Laboratories, Inc.; and (3) On April 19, 2018, the defendant submitted a urine specimen at the

  probation office in Plano, Texas, that tested positive for marijuana and benzodiazepines. The

  defendant admitted to using marijuana and benzodiazepines. The specimen was confirmed positive



  REPORT AND RECOMMENDATION – Page 2
Case 4:08-cr-00143-SDJ-KPJ Document 144 Filed 12/02/20 Page 3 of 3 PageID #: 1282




  for benzodiazepines and marijuana by Alere Laboratories, Inc. On February 23, 2019, the

  defendant submitted a urine specimen in his home in Garland, Texas, that tested positive for

  marijuana. The defendant gave a written admission to using marijuana. On March 4, 2019, the

  defendant submitted a urine specimen at the probation office in Plano, Texas, that tested positive

  for marijuana. The specimen was sent to Alere Laboratories, Inc., for confirmation; however, the

  specimen could not be tested due to excessive leakage during shipment.

         Prior to the Government putting on its case, Defendant entered a plea of true to

  allegations 2 and 3 of the Petition. The Government dismissed the remaining allegation. Having

  considered the Petition and the plea of true to allegations 2 and 3, the Court finds that Defendant

  did violate his conditions of supervised release.

         Defendant waived his right to allocute before the District Judge and his right to object to

  the report and recommendation of this Court.

                                       RECOMMENDATION

         Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

  supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

  be imprisoned for a term of twelve (12) months of imprisonment, with no term of supervised

  release to follow.


           SIGNED this 2nd day of December, 2020.




                                       ___________________________________
                                       Christine A. Nowak
                                       UNITED STATES MAGISTRATE JUDGE




  REPORT AND RECOMMENDATION – Page 3
